Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2018/097354.
The response filed on October 27, 2021 has been entered.
Claims 1-11 and 14-23 are pending.

Election/Restrictions
 Applicant's election with traverse of Group III  in the reply filed on October 27, 2021 is acknowledged.  The traversal is on the ground(s) that in addition to Groups III-IV, Groups I-II and VI also share the same or corresponding technical feature of the polypeptide of SEQ ID NO:1 since Groups I-II are directed compounds (Formula I and II) that are substrates and products obtained by the catalysis of the polypeptide and Group VI is directed to a method producing sitaglipitin comprising of preparing compounds of Formula II from compounds of Formula I by using the polypeptides.  Thus, Applicant argues that the inventions of Group I-VI are linked as to form a single general invention concept under PCT Rule 13.1.  
This is not found persuasive.  MPEP 1850 Section II states “Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said a priori as there is no subject matter common to all claims”.  In the instant case, the technical feature of claim 1 of Group I an organic chemical having the formula I.  Group I has no common structure or function with the polypeptide of Group III nor the polynucleotide of Group IV and does recite the polypeptide of claim 3 nor the polynucleotide of claim 4.  The technical feature of claim 2 of Group II is an organic chemical having the formula II.  Claim 2 has no common structure or function with the polypeptide of Group III nor the polynucleotide of Group IV and does recite the polypeptide of claim 3 nor the polynucleotide of claim 4.  Therefore, there is no technical feature that is common to all claims.  As discussed in the Lack of Unity/Restriction mailed on September 7, 2021, since no technical feature is shared across all claimed inventions, unity of invention is lacking a priori among Groups I-VI.  Further, since no technical feature is shared amongst all the claimed inventions, the prior art is not consulted to determine unity.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 4-6, 8-11, and 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 27, 2021.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The phrase “an amino acid sequence” in the limitation “an amino acid sequence set forth in SEQ ID NO:1” recited in claim 3 has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:1.  The claims are directed to a genus comprising of (1) any polypeptide comprising of any two contiguous amino acids of SEQ ID NO:1, (2) any polypeptide having at least 90-99% sequence identity to SEQ ID NO:1, and (3) any polypeptide that differs from SEQ ID NO:1 by 1-9 amino acid substitution, deletion or addition, wherein the 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “activity of catalyzing conversion of a carbonyl group to an amino group” fails to provide a sufficient description of the genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   

Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 90-99% sequence identity with SEQ ID NO:1 or mutants of SEQ ID NO:1 having 1-9 amino acid substitution, deletion, or additions.  However, there is no teaching regarding which 1-10% of the amino acids or 1-9 amino acids that can vary from SEQ ID NO:1 and result in a polypeptide having the function of catalyzing conversion of a carbonyl group to an amino group.  Further, there is no disclosed or art-recognized correlation between any structure other than the single example of the 
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of a protein, and there is no disclosure of the domains responsible for catalyzing conversion of a carbonyl group to an amino group, the absence of information may be persuasive that those of skill in the art would take the disclosure as generic.  
While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art of mutants of SEQ ID NO:1, wherein the mutant has the function of catalyzing conversion of a carbonyl group to an amino group  Accordingly, one of skill in the art would not accept the disclosure of a single transaminase of SEQ ID NO:1 as representative of the polypeptides comprised in the clamed genus.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 3 and 7. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
s 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide having the amino acids sequence of SEQ ID NO:1, wherein the polypeptide has transaminase activity, does not reasonably provide enablement for any polypeptide having unknown structure but having the function of catalyzing conversion of a carbonyl group to an amino group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The phrase “an amino acid sequence” in the limitation “an amino acid sequence set forth in SEQ ID NO:1” rectied in claim 3 has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:1.  The claims are directed to (1) any polypeptide comprising of any two contiguous amino acids of SEQ ID NO:1, (2) any polypeptide having at least 90-99% sequence identity to SEQ ID NO:1, and (3) any polypeptide that differs from SEQ ID NO:1 by 1-9 
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having the function of catalyzing conversion of a carbonyl group to an amino group.  In the instant case, the specification is limited to the teaching of a polypeptide having the amino acids sequence of SEQ ID NO:1, wherein the polypeptide has transaminase activity.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for obtaining any polypeptides having unknown structure but having the function of catalyzing conversion of a carbonyl group to an amino group and (b) a correlation between structure and the 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification nor the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any having the function of catalyzing conversion of a carbonyl group to an amino group. or predict said function of a polypeptide from its primary structure.  In addition, the art does 
The amount of direction or guidance presented and the existence of working examples.  
The specification only enables a polypeptide having the amino acids sequence of SEQ ID NO:1, wherein the polypeptide has transaminase activity.   The speciation fails to provide any information as to the structural elements required in a polypeptide having  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Conclusion

	Claims 1-11 and 14-23 are pending. 

	Claims 1-2, 4-6, 8-11, and 14-23 are withdrawn.

	Claims 3 and 7 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652       


Sequence Search of SEQ ID NO:1:

 Title:          US-17-054-135-1
Perfect score:  1802
Sequence:       1 SVLHRGQQRRRFHIQFPVTT..........RRVCGECHRILAVVMMVMAA 343

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       219740215 seqs, 75474994830 residues

Total number of hits satisfying chosen parameters:      219740215

Minimum DB seq length: 0
Maximum DB seq length: 2000000000

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 150 summaries

Database :       UniProt_202103:*
              %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     124    6.9    575  32  A0A179GDK8_PURLI          SubName: Full=Unch
     2     117    6.5   1103  211  A0A525HE58_SPHSX          SubName: Full=TonB
     3   113.5    6.3   2949  86  A0A388L2G7_CHABU          SubName: Full=Unch
     4     113    6.3   1791  217  A0A4Q4GTL3_9GAMM          SubName: Full=Phag
     5     112    6.2    343  59  A0A6P6CBW4_PTEVA          RecName: Full=Ubiq
     6     112    6.2    477  134  A0A4Z0MLF2_9BACT          SubName: Full=YjgP
     7   111.5    6.2    417  117  A0A0E3W2P5_9FIRM          RecName: Full=Flag
     8   109.5    6.1    508  239  A0A7Y6L4U4_9ACTN          SubName: Full=VWA 
     9     109    6.0    798  69  A0A0P1A679_PLAHL          SubName: Full=Unch
    10   108.5    6.0    385  226  A0A2N0BVR7_9LEPT          SubName: Full=Unch
    11   108.5    6.0    517  40  L7MJ06_RHIPC              SubName: Full=Puta
    12   107.5    6.0    473  254  G8LL13_9ENTR              SubName: Full=Unch
    13   107.5    6.0   1052  177  A0A250G3V8_9FLAO          SubName: Full=SusC
    14     107    5.9   2103  31  A0A2T9ZDM2_9FUNG          SubName: Full=Unch
    15   106.5    5.9    472  59  A0A096N0L8_PAPAN          RecName: Full=Ubiq
    16   106.5    5.9    538  166  A0A124C444_STRSC          SubName: Full=von 
    17     106    5.9    244  160  A0A5B9MCH5_9BACT          SubName: Full=Ceph
    18     106    5.9    350  291  A0A4R4ECZ4_9BACL          SubName: Full=Lact
    19     106    5.9   2804  272  A0A2V2SBR2_9BACT          RecName: Full=Calx
    20   105.5    5.9    397  56  A0A6P3Q804_PTEVA          RecName: Full=Ubiq
    21     105    5.8    349  22  A0A1Y1ZFJ5_9PLEO          SubName: Full=Anky
    22     105    5.8    528  219  A0A209BF01_9ACTN          RecName: Full=VWFA
    23     105    5.8    532  289  A0A542PAJ2_9ACTN          SubName: Full=Ca-a
    24     105    5.8    673  45  A0A1V9WYB1_9ACAR          SubName: Full=Carn
    25     105    5.8   1355  170  A0A4Q1FFV1_9FLAO          SubName: Full=Unch

Title:          US-17-054-135-1
Perfect score:  1802
Sequence:       1 SVLHRGQQRRRFHIQFPVTT..........RRVCGECHRILAVVMMVMAA 343

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       283416 seqs, 96216763 residues

Total number of hits satisfying chosen parameters:      283416

Minimum DB seq length: 0
Maximum DB seq length: 2000000000

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 150 summaries

Database :       PIR_80:*
                1:  /ABSS/Data/Non-CRF/1/gcgdata/gcgpir/pir1:*
                2:  /ABSS/Data/Non-CRF/1/gcgdata/gcgpir/pir2:*
                3:  /ABSS/Data/Non-CRF/1/gcgdata/gcgpir/pir3:*
                4:  /ABSS/Data/Non-CRF/1/gcgdata/gcgpir/pir4:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    90.5    5.0    384  2  AH0662                    probable chemo-rec
     2      87    4.8   1438  2  B71610                    WD40 WEB-1 homolog
     3      86    4.8    578  2  S23847                    hypothetical prote
     4    84.5    4.7    398  2  C82614                    riboflavin biosynt
     5    84.5    4.7    727  2  A54051                    glycerol-3-phospha
     6    84.5    4.7   2275  2  T33123                    hypothetical prote
     7    84.5    4.7   2374  2  T21052                    hypothetical prote
     8      84    4.7    422  2  S04911                    yopA protein - Yer
     9    83.5    4.6    298  2  F91257                    hypothetical prote
    10    83.5    4.6    318  2  B86098                    hypothetical prote
    11      83    4.6    235  2  B64437                    hypothetical prote
    12      83    4.6   3591  1  S21010                    filamentous hemagg
    13    82.5    4.6    559  2  T42646                    hypothetical prote
    14    82.5    4.6    943  2  S68824                    rngB protein, cyto
    15      81    4.5    443  2  T13299                    probable helicase 
    16    80.5    4.5    451  2  F89918                    hypothetical prote
    17      80    4.4    691  2  T25519                    hypothetical prote
    18    79.5    4.4   9376  2  T14593                    syringomycin synth
    19      79    4.4   1067  2  AC0641                    ribonuclease E (EC
    20    78.5    4.4    482  2  E87494                    hypothetical prote
    21    78.5    4.4    530  2  A84922                    hypothetical prote
    22    78.5    4.4   1565  2  AD2135                    polyketide synthas
    23      78    4.3    400  2  AC2502                    hypothetical prote
    24      78    4.3    415  2  T38324                    probable trna meth
    25      78    4.3    478  2  T27714                    hypothetical prote











    PNG
    media_image1.png
    924
    1140
    media_image1.png
    Greyscale